Dismiss; Opinion Filed December 10, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00445-CV

                      WHISHEIKA CHISSELL, Appellant
                                  V.
                      PRESTONWOOD TRAILS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00533-C

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Evans
                        Opinion by Justice Partida-Kipness
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted without

a reporter’s record and appellant’s brief to be filed by October 16, 2020. By postcard

dated October 28, 2020, we notified appellant the time for filing her brief had

expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file a brief and an extension motion

would result in the dismissal of this appeal without further notice. To date, appellant
has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE

200445F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WHISHEIKA CHISSELL, Appellant                On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-20-00445-CV          V.               Trial Court Cause No. CC-20-00533-
                                             C.
PRESTONWOOD TRAILS,                          Opinion delivered by Justice Partida-
Appellee                                     Kipness. Justices Pedersen, III and
                                             Evans participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 10th day of December, 2020.




                                       –3–